Name: Commission Regulation (EEC) No 3771/87 of 16 December 1987 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 12 . 87 Official Journal of the European Communities No L 355/ 17 COMMISSION REGULATION (EEC) No 3771 /87 of 16 December 1987 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain application of the said levy should therefore be extended until 31 December 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 475/88 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 16 thereof, Whereas Article 14 ( 1 ) of Commission Regulation (EEC) No 11 83 /86 (2), as last amended by Regulation (EEC) No 1664/87 (3), provides for the application until 31 December 1987 of the levy provided for in Regulation (EEC) No 475/86 ; Whereas , however, the system for controlling consumer prices of oils is applicable during 1988 ; whereas the HAS ADOPTED THIS REGULATION : Article 1 In Article 14 ( 1 ) of Regulation (EEC) No 1183/86, '31 December 1987' is hereby replaced by '31 December 1988 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986 . p. 4 /. (2) OJ No L 107, 24 . 4 . 1986 , p. 17 . (3 OJ No L 155 , 16 . 6 . 1987 , p. 9 .